            


Exhibit 10.15


AMENDMENT NO. 1 TO
FRACTIONATION AGREEMENT


This AMENDMENT NO. 1 TO FRACTIONATION AGREEMENT (this “Amendment”) is made as of
the 11th day of December, 2019, by and between Phillips 66 Sweeny Frac LLC, a
Delaware limited liability company (“P66SF”) and Phillips 66 Company, a Delaware
corporation (“Phillips 66”). P66SF and Phillips 66 are sometimes referred to
herein singularly as a “Party” and collectively as the “Parties.”
WHEREAS, the Parties previously entered into that certain Fractionation
Agreement, dated as of March 1, 2016 (the “Original Agreement”); and
WHEREAS, the Parties desire to amend the Original Agreement as set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:
1.
Amendment. The Parties hereby agree to amend the Original Agreement by amending
and restating the definition of “Raw Product Delivery Point” as follows:

AA. “Raw Product Delivery Point shall mean any of (i) the Seagas meter location
site near the Fractionator, or (ii) such other locations as the Parties may from
time to time agree in writing.
2.
Ratification; No Waiver. Except as expressly modified hereby, the Original
Agreement and all documents, instruments, and agreements related thereto are
hereby ratified and confirmed in all respects and shall continue in full force
and effect. The execution, delivery, and effectiveness of this Amendment shall
not operate as a waiver of any right, power, or remedy of either party hereto
under the Original Agreement, nor constitute a waiver of any provision of the
Original Agreement. The Original Agreement shall, together with this Amendment,
be read and construed as a single agreement. All references in the Original
Agreement and any related documents, instruments, and agreements shall hereafter
refer to the Original Agreement as modified hereby.

3.
Counterparts; Effectiveness. This Amendment may be executed in one or more
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same instrument, and shall become
effective when one or more counterparts have been signed by each Party and
delivered to the other Party (including by .pdf or other electronic means).

4.
Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of the State of Texas, without regard to any provision thereof
that would direct the application of the law of another jurisdiction.

[Remainder of page intentionally left blank; signature page follows.]









 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have duly executed this Amendment as of the day
and year first set forth above.






PHILLIPS 66 SWEENY FRAC LLC




By:
/s/ Damon Daniels
 
Damon Daniels
 
Vice President
 
 
 
 
PHILLIPS 66 COMPANY

By:
/s/ Andy Giffhorn
 
Andy Giffhorn
 
Vice President, Midstream Commercial & BD
 
 
 
 







2

